Title: To Thomas Jefferson from Joseph Coolidge, 5 August 1825
From: Coolidge, Joseph
To: Jefferson, Thomas

Dear Sir,Boston;
August 5th 1825.After ascertaining the name of the best clock-maker in this place, I called upon him with the memorandum you had given me; he asked a few days to make his calculations, and then answered that a first-rate time-keeper, warranted to perform satisfactorily, and of the size wanted for the Rotunda, would cost eight hundred dollars: for this sum he engages to make “as good a clock as can be found in america”—the movement to be of purest brass, and of cast steel: it would require two months to complete it; and, as the principal difficulty in the going of clocks arises from their not being well set up, the maker— Mr. Simon Willard—(to whom, when at Washington, you, yourself, Sir, granted several patents for improvements in horometry,) would for a small compensation himself go to Charlottesville for this purpose.Mr Willard is universally reputed a very honest and ingenious man; and, besides many instruments for the University at Cambridge, has made the clock in the Representatives’ Chamber, at Washington, and one for New York; both of which are highly spoken of.—An inferiour clock might be made for a smaller sum then I have named, possibly for 700 dollars; but such an one, being lighter, could not be depended upon, and would soon require frequent repairs:=It would be necessary to know the distance from the dial to the centre of the clock-room; and, also, if there be space for a pendulum, of five feet, to vibrate; one of this dimension, however, need hang but three feet below the movement of the clock: if there be not room for so long a pendulum, a shorter one of 40 inches can be employed, tho. in clocks of this magnitude the longer are preferred.The necessity of carrying the weights to so great a distance increases the expense;  the sum mentioned includes “movement and hands,” only: the dial will be made at the University, where it could more exactly be proportioned to the tympanum of the pediment: If you should see fit to employ Mr. Willard I think, Sir, that you could rely with confidence upon his good faith, and punctuality:Will you allow me to request permission for Mr Trist, or Virginia, to copy for my use your system of classification of books in a library?with great respect and affection, Yours,Joseph Coolidge Jr.I will add a line to Mr Coolidge’s letter my dearest grandfather to assure you of my warmest love, and to say that I am well, & expect to enter upon the cares and pleasures of house-keeping, in about a week. I think I shall be much interested in the business;with much love to all I remain your most affectionate & devoted granddaughterE. W. C.